Citation Nr: 9922281	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-34 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for enteropathic 
arthritis with sacroiliitis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1973 to March 
1976 and from April 1976 to June 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO continued the 
10 percent evaluation for enteropathic arthritis with 
sacroiliitis.

In a September 1998 rating decision, the RO denied a total 
rating for compensation based upon individual 
unemployability.  The claim for a total rating for 
compensation based upon individual unemployability has not 
been the subject of a notice of disagreement, a statement of 
the case, or a substantive appeal and absent such, the Board 
does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  Thus, that issue is not before the Board and will 
not be discussed in the decision.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDING OF FACT

Enteropathic arthritis with sacroiliitis is currently 
manifested by constant joint pain on a daily basis.


CONCLUSION OF LAW

Enteropathic arthritis with sacroiliitis is 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. Part 4, Diagnostic Codes 5002 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that her enteropathic arthritis with 
sacroiliitis warrants an evaluation in excess of 10 percent.  
She states that all her joints ache constantly and daily.  
She states that she cannot remember when the last time she 
did not have pain.  The appellant states that she feels pain 
in her neck, hands, knees, back, shoulders, fingers, elbows, 
etc.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that her claim for an 
increased evaluation for enteropathic arthritis with 
sacroiliitis is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, her assertion that her service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
appellant has been recently examined and her medical records 
have been obtained.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  All relevant facts on this issue have 
been properly developed and the duty to assist has been met.  
38 U.S.C.A. § 5107(a).

Service connection for enteropathic arthritis was granted by 
means of a May 1992 Board decision.  The RO effectuated the 
Board decision and granted service connection for 
enteropathic arthritis with sacroiliitis and assigned a 
10 percent disability evaluation.

The appellant underwent a VA examination in December 1995.  
The appellant complained of generalized arthralgia throughout 
her body.  She described aching and catching in her elbows, 
aching in her wrists, and aching in her fingers, all 
bilaterally.  She stated that the hips demonstrated no pain.  
The appellant reported episodic aching and pain in her knees 
and pain with climbing stairs.  She described no locking or 
catching in her knees.  She stated that she has aching in her 
ankles bilaterally with occasional swelling with no foot pain 
or aching described.  The appellant described her health as 
fair.  She stated that she did not take any medications.

Upon physical examination, the VA examiner stated that the 
appellant's right shoulder demonstrated some impingement, but 
with no evidence of instability.  She had full range of 
motion in the shoulders bilaterally.  She had full abduction, 
internal rotation, and external rotation in the shoulders.  
She had some tenderness in the lumbar spine.  There was no 
tenderness in the upper cervical spine.  She did have some 
tenderness over the lower cervical spine and tenderness in 
the lumbar region and in the sacroiliac joints bilaterally.  
Examination of the elbows demonstrated full range of motion 
with no crepitance or tenderness.  The wrists had no 
crepitance or tenderness.  There was negative Tinel's or 
Phalen's signs in the hands bilaterally.  Sensory motor and 
motor strength examinations and the ulnar median and radial 
nerve distributions were intact in the bilateral hands.  
Examination of the knees demonstrated full extension and 
flexion to 140 degrees bilaterally.  There was no varus or 
valgus instability at full extension or at 30 degrees of 
flexion bilaterally.  Lachman's and drawer examinations were 
negative in the bilateral knee.  McMurray's maneuver was 
negative.  There were no pivot shifts demonstrated.  The 
ankles demonstrated no effusions.  Range of motion was 
normal.  Sensory motor and motor strength examinations of the 
feet were normal.  The extensor hallucis longus was intact.  
Plantar and dorsiflexion motor strength were normal.  
Dorsalis pedis pulses were palpable bilateral in the feet.

The VA examiner noted that x-rays had been taken.  X-rays of 
the left and right shoulders were normal.  X-rays of the 
hands and wrists were normal bilaterally with the exception 
of possible periarticular osteopenia of the metacarpal 
phalangeal joints of all digits.  The VA examiner noted that 
such was the radiologist's impression.  X-rays taken of the 
elbows revealed normal abnormalities, but there was 
suspicious osteopenia.  X-rays taken of the knees 
demonstrated no bony fractures or abnormalities.  Osteopenia 
was again suggested.  The VA examiner stated that the 
orthopedic examination demonstrated no degenerative changes 
of the large joints or spine.  The VA examiner stated that 
the appellant's arthralgia may be associated with the 
patient's previous diagnosis of colitis.

The appellant underwent a VA examination in June 1997.  She 
stated that she had had pain in her joints since 1989, 
including both knees, elbows, shoulders, and hands with an 
aching pain in the lower spine.  She stated that she had a 
negative work-up for rheumatoid arthritis.  She also stated 
that the aching pain in her lower back was not as limiting 
and that the knee pain was bothersome when climbing stairs.  
The appellant reported constant aching in her hands, elbows, 
knees, and shoulders.  She stated that the stiffness in her 
hips was worse in the mornings.  She described her low back 
pain as throbbing and constant every day.

Upon physical examination, there was no redness noted in the 
joints.  The spine was reported to be in good alignment with 
no deformities.  There was normal musculature of the back 
with mild tenderness of the sacral areas.  There was no 
swelling or deformity of the other joints.  The VA examiner 
stated that there was no varus or valgus deformity in the 
knees bilaterally.  She had a negative Lachman's and negative 
drawer examination of both knees.

Range of motion of the lumbar spine was 90 degrees flexion, 
10 degrees extension, 20 degrees left lateral flexion, 
15 degrees of right lateral flexion, and 40 degrees of both 
left and right rotation.  The shoulder joints revealed 
flexion of 150 degrees bilaterally, internal rotation of 
35 degrees bilaterally, extension of 80 degrees bilaterally, 
abduction of 150 degrees bilaterally, and adduction of 
30 degrees bilaterally.  The elbows revealed flexion of 
150 degrees bilaterally, pronation of 80 degrees bilaterally, 
and supination of 75 degrees bilaterally.  The wrist 
demonstrated supination of 75 degrees bilaterally, radial 
deviation of 80 degrees bilaterally, ulnar deviation of 
30 degrees bilaterally, plantar flexion of 60 degrees 
bilaterally, and dorsiflexion of 50 degrees bilaterally.  The 
appellant's hips revealed flexion of 100 degrees bilaterally, 
internal rotation of 25 degrees bilaterally, external 
rotation of 35 degrees bilaterally, abduction of 40 degrees 
bilaterally, and adduction of 25 degrees bilaterally.  The 
knees demonstrated 120 degrees of flexion/extension 
bilaterally.  Plantar flexion of both ankles was 35 degrees 
with dorsiflexion of 10 degrees.

X-rays of the lumbar spine revealed mild degenerative changes 
in the lower lumbar facets joints and T11-T12 disc space.  
Bilateral knee films revealed small right knee joint effusion 
and rarified medullary bone in proximal tibias.  The 
diagnosis was enteropathic arthritis.

The appellant had a Board hearing before this Board Member in 
June 1999.  There, the appellant testified that the pain in 
her joints involved the shoulders, elbows, hands, wrists, 
ankles, knees, and hips.  She stated that on a scale from one 
to 10, with 10 being the worst as to pain, that her shoulders 
were a 7, her hands were a 7, her ankles were a 5, her knees 
were a 6, and her hips were a 6.  She stated that she was not 
sure she had limitation of motion, but that she was sure she 
had pain.  The appellant stated that if she did too much that 
she would have to rest for 30 minutes.  She stated that her 
arms were weak.  She stated that she was in constant pain and 
that she took Advil, Tylenol, and Aleve for the pain.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

Rheumatoid arthritis is rated either as an active process or 
as chronic residuals.  38 C.F.R. Part 4, Diagnostic Code 5002 
(1998).  As an active process, rheumatoid arthritis with 
constitutional manifestations associated with active joint 
involvement, which is totally incapacitating is evaluated as 
100 percent disabling.  Id.  When it is less disabling, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
4 or more times a year or a lesser number over prolonged 
periods it is evaluated as 60 percent disabling.  Id.  With 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year, it is evaluated as 40 percent disabling.  Id.  When 
there are one or two exacerbations a year in a well-
established diagnosis, it is evaluated as 20 percent 
disabling.  Id.  

For chronic residuals of rheumatoid arthritis, residuals such 
as limitation of motion or ankylosis, favorable or 
unfavorable, are rated under the appropriate diagnostic codes 
for the specific joints involved.  Id.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Id.

After having reviewed the evidence of record, the Board finds 
that the evidence supports a 20 percent evaluation.  The 
Board notes that the appellant's enteropathic arthritis with 
sacroiliitis is rated by analogy and that such disability 
manifestations do not necessarily need to fit neatly into the 
rating criteria for rheumatoid arthritis.  The evidence 
establishes that although the appellant does not have "one 
or two exacerbations a year in a well-established 
diagnosis," she does complain of constant pain on a daily 
basis, and the Board finds that her disability most 
appropriately fits under the 20 percent evaluation for active 
rheumatoid arthritis.  See 38 C.F.R. Part 4, Diagnostic Code 
5002.

An evaluation in excess of 20 percent is not warranted.  
Considering the appellant's enteropathic arthritis with 
sacroiliitis under the active process of rheumatoid 
arthritis, no medical professional has established that the 
appellant has symptoms due to her enteropathic arthritis with 
sacroiliitis that would be productive of definite impairment 
to health objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year.  The appellant has reported constant pain, but such 
pain is not shown to incapacitate her.  Although the 
appellant has been diagnosed with anemia, such finding is 
compensated under the service-connected Crohn's disease, 
which is currently evaluated as 60 percent disabling.  See 
38 C.F.R. Part 4, Diagnostic Code 7323 (1998).

In considering the appellant's claim under chronic residuals 
of rheumatoid arthritis, the Board finds that an evaluation 
in excess of 20 percent would not be warranted.  The VA 
examination reports establish that the appellant has full 
range of motion in the shoulders, elbows, wrists, knees, and 
ankles.  Diagnostic Code 5002 states that limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the VA examination reports, although the 
examiners note tenderness in the area of the lumbar spine and 
cervical spine, neither one reported evidence of painful 
motion as to any of the appellant's joints.  Thus, an 
evaluation in excess of 20 percent would not be warranted if 
the appellant's enteropathic arthritis with sacroiliitis was 
evaluated under chronic residuals of rheumatoid arthritis.  
See 38 C.F.R. Part 4, Diagnostic Code 5002.  Additionally, no 
medical professional has reported swelling or muscle spasm as 
to any of the appellant's joints.  See id. 

In making the determination that the appellant's enteropathic 
arthritis with sacroiliitis is no more than 20 percent 
disabling, the Board has specifically considered the guidance 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, when 
evaluating a disability under Diagnostic Code 5002 with 
active process, such Diagnostic Code is "not predicated on 
loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply" to the appellant's 
claim.  Johnson v. Brown, 9 Vet. App 7, 11 (1996) (discussing 
Diagnostic Code 5257, which addresses instability of the 
knee).  Thus, the Board has not considered DeLuca as to the 
appellant's claim for an increased evaluation.

The appellant is competent to report her symptoms.  To the 
extent that she has described that her service-connected 
enteropathic arthritis with sacroiliitis was worse than the 
10 percent disability evaluation contemplated, she was 
correct, and the Board has granted a 20 percent disability 
evaluation.  To the extent that she claims that enteropathic 
arthritis with sacroiliitis is worse than the 20 percent 
evaluation contemplates, the medical findings do not support 
her contentions.  As stated above, the VA examinations 
conducted do not show that her enteropathic arthritis with 
sacroiliitis warrants any more than a 20 percent evaluation.  
The Board attaches far greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements and testimony, even if sworn, in 
support of a claim for monetary benefits.  Taking the 
appellant's contentions into account and the medical 
findings, an evaluation in excess of 20 percent is not 
warranted.  To this extent, the preponderance of the evidence 
is against her claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b) (West 1991).


ORDER

A 20 percent evaluation for enteropathic arthritis with 
sacroiliitis is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

